DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s preliminary amendment filed 01/31/2020 is acknowledged. Claims 1-20 are pending.
Claim Objections
Claims 2, 11, 17 and 20 are objected to because of the following informalities:  
Claim 2 recites “at least on self-standing type” in line 5 and should be –at least one self-standing type--.
Claim 11 recites “and and” in lines 2-3.
Claim 17 recites “base sheet” in line 3 and should be “sheet base”.
Claim 20 recites “base sheet” in 3rd line from the end and should be “sheet base”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 are 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the support plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “a support plate” in the 2nd line from the end however “a first support plate and a second support plate” has been previously recited on page 13, line 4 making the recitation of “a support plate” at the end of the claim unclear whether this is referring to the previously recited first and second support plates or a different support plate rendering the scope of the claim unclear and indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (WO 2017/023094) in view of Matsuda (JP 2012207682).
Regarding claim 1, Jung discloses a vacuum adiabatic body comprising: a first plate (10, Figs. 2-4) defining at least a portion of a wall for a first space (9); a second plate (20) defining at least a portion of a wall for a second space (8) having a second temperature different from a first temperature of the first space; a sealing (61) that seals the first plate and the second plate to provide a third space (50) having a third temperature between the first temperature and the second temperature (vacuum space 50 would have a third temperature between the first storage compartment temperature and the outside ambient temperature), the third space being a vacuum space (paragraph 52); a support (31) that maintains the third space; a heat resistance unit (32) that reduces a heat transfer amount between the first plate and the second plate; and an exhaust port (40) through which a gas of the third space is exhausted, wherein the heat resistance unit comprises: a sheet base (32) provided in a direction crossing the third space (50).
Jung does not explicitly teach the heat resistance unit comprises at least one sheet protrusion that protrudes from the sheet base in a direction toward one of the first plate or the second plate to maintain an interval between the sheet base and the one of the first plate or the second plate.
Matsuda teaches the concept of a vacuum adiabatic body (100) having a heat resistance unit comprising a sheet base (110) provided in a direction crossing the third space (120) and at least one sheet protrusion (111, 112) that protrudes from the sheet base in a direction toward one of the first plate (101) or the second plate (102) to maintain an interval between the sheet base and the one of the first plate or the second plate (paragraph 36 of the machine translation) that provides an alternative arrangement for the heat resistance unit that provides a low heat conduction support for the first and second plates to maintain the vacuum space between the plates improving the strength and reducing the weight of the vacuum adiabatic body (paragraph 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the heat resistance unit comprises at least one sheet protrusion that protrudes from the sheet base in a direction toward one of the first plate or the second plate to maintain an interval between the sheet base and the one of the first plate or the second plate taught by Matsuda in order to allow the heat resistance unit to both support the first and second plates and reduce conductive heat transfer between the plates while providing adequate strength and reduced weight for the vacuum adiabatic body.
Regarding claim 2, Jung as modified discloses the vacuum adiabatic body according to claim 1, wherein the support comprises: at least one bar (31, 131, 112) that maintains an interval between the first plate and the second plate in the third space, and wherein the heat resistance unit comprises at least one self-standing type radiation resistance sheet (135, Fig. 14), and wherein at least one through-hole through (381, 382) which the at least one bar (31) passes is provided in the self-standing radiation resistance sheet (32).
If Applicant is not convinced Jung teaches the at least one radiation resistance sheet is a self-standing type, Matsuda as discussed above teaches a self-standing type radiation resistance sheet (110, 111, 112) that provides an alternative arrangement for the heat resistance unit that provides a low heat conduction support for the first and second plates to maintain the vacuum space between the plates improving the strength and reducing the weight of the vacuum adiabatic body (paragraph 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the at least one radiation resistance sheet be a self-standing type taught by Matsuda in order to allow the heat resistance unit to both support the first and second plates and reduce conductive heat transfer between the plates while providing adequate strength and reduced weight for the vacuum adiabatic body.
Regarding claim 3, Jung as modified discloses the vacuum adiabatic body according to claim 2, wherein the at least one bar comprises a plurality of bars (31) and the at least one through-hole comprises a plurality of through-holes (381, 382), wherein the plurality of through-holes through which the plurality of bars pass have a first size (382) at an edge of the sheet base (32, Fig. 9) and a second size (381) at an inner portion of the sheet base (Fig. 9), and wherein the second size is larger than the first size (second size shown larger than the first size; Fig. 9).
Regarding claim 5, Jung as modified discloses the vacuum adiabatic body according to claim 1, and Matsuda further teaches wherein the at least one sheet protrusion comprises a plurality of sheet protrusions (111, 112) provided on first and second surfaces of the sheet base, respectively (Fig. 2).
Regarding claim 14, Jung as modified discloses the vacuum adiabatic body according to claim 1, wherein the heat resistance unit comprises a self-standing type radiation resistance sheet (135), and wherein a conduction prevention tool (137) is disposed between the self-standing type radiation resistance sheet (135) and the one of the first plate or the second plate (120).
Regarding claim 18, Jung as modified discloses a refrigerator (Fig. 1), comprising: a main body (2) having an internal space in which goods are stored; a door (3) configured to open and close the internal space; and a refrigeration cycle (4, 5, 6, 7) to supply cold air into the internal space, wherein the refrigeration cycle comprises: a compressor (4) that compresses a refrigerant; a condenser (5) that condenses the compressed refrigerant; an expander (6) that expands the condensed refrigerant; and an evaporator (7) that evaporates the expanded refrigerant to dissipate heat, wherein the door (3) or the main body (2) comprises a vacuum adiabatic body, and wherein the adiabatic body comprises: a first plate (10) defining at least a portion of a wall for a first space; a second plate (20) defining at least a portion of a wall for a second space having a second temperature different from a first temperature of the first space; a sealing (61) that seals the first plate and the second plate to provide a third space (50) having a third temperature between the first temperature and the second temperature (vacuum space 50 would have a third temperature between the first storage compartment temperature and the outside ambient temperature), wherein the third space is a vacuum space (paragraph 52); a support (31) that maintains the third space; at least one self-standing type radiation resistance sheet (32, 135) comprising a sheet base having a two-dimensional planar structure; and an exhaust port through which a gas of the third space is exhausted
Although Jung discloses an expander (page 6, paragraph 51) and is silent regarding an expansion valve, the Examiner takes Official Notice that an expansion valve is a well-known substitution for the expander of the refrigeration cycle. 
If Applicant is not convinced Jung teaches the at least one radiation resistance sheet is a self-standing type, Matsuda as discussed above teaches a self-standing type radiation resistance sheet (110, 111, 112) that provides an alternative arrangement for the heat resistance unit that provides a low heat conduction support for the first and second plates to maintain the vacuum space between the plates improving the strength and reducing the weight of the vacuum adiabatic body (paragraph 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the at least one radiation resistance sheet be a self-standing type taught by Matsuda in order to allow the heat resistance unit to both support the first and second plates and reduce conductive heat transfer between the plates while providing adequate strength and reduced weight for the vacuum adiabatic body.
Jung further does not explicitly teach at least one sheet protrusion that protrudes from at least one surface of the sheet base to fix an interval between the sheet base and one of the first plate or the second plate so as to reduce radiation heat transfer between the first plate the second plate.
Matsuda teaches the concept of a vacuum adiabatic body (100) having a heat resistance unit comprising a sheet base (110) and at least one sheet protrusion (111, 112) that protrudes from at least one surface of the sheet base to fix an interval between the sheet base and the one of the first plate or the second plate so as to reduce radiation heat transfer between the first plate the second plate (paragraph 36 of the machine translation) that provides an alternative arrangement for the heat resistance unit that provides a low heat conduction support for the first and second plates to maintain the vacuum space between the plates improving the strength and reducing the weight of the vacuum adiabatic body (paragraph 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the heat resistance unit comprises at least one sheet protrusion that protrudes from at least one surface of the sheet base to fix an interval between the sheet base and one of the first plate or the second plate so as to reduce radiation heat transfer between the first plate the second plate taught by Matsuda in order to allow the heat resistance unit to both support the first and second plates and reduce conductive heat transfer between the plates while providing adequate strength and reduced weight for the vacuum adiabatic body.
Regarding claim 19, Jung as modified discloses the refrigerator according to claim 18, and Jung further teaches a conduction prevention tool (35) and when combined with the teachings of Matsuda would prevent the at least one sheet protrusion and the one of the first plate or the second plate from directly contacting each other.
Regarding claim 20, Jung discloses a refrigerator (Fig. 1), comprising: a first plate (10) defining at least a portion of a wall for a first space (9); a second plate (20) defining at least a portion of a wall for a second space (8) having a second temperature different from a first temperature of the first space; a sealing (61) that seals the first plate and the second plate to provide a third space (50) having a third temperature between the first temperature and the second temperature of the second space (vacuum space 50 would have a third temperature between the first storage compartment temperature and the outside ambient temperature), wherein the third space is a vacuum space (paragraph 52); a support (30) that maintains the third space; a heat resistance unit (unit made of sheets 32) that reduces a heat transfer amount between the first plate and the second plate; and an exhaust port (40) through which a gas of the third space is exhausted, wherein the heat resistance unit comprises at least one radiation resistance sheet (32), comprising: a sheet base provided in a direction crossing the third space (50); wherein the support (30) comprises: a first support plate and a second support plate (top and bottom support plates 35), which extend in parallel to the first plate (10) and the second plate (20); and at least one bar (31) that extends in perpendicular to the first plate and the second plate to maintain an interval between the first plate and the second plate, so that the support contacts each of the first plate and the second plate to prevent the first plate and the second plate from being deformed, wherein a through-hole (381, 382) through which the at least one bar (31) passes is provided in the base sheet (32).
Jung does not explicitly teach the at least one radiation resistance sheet comprises at least one sheet protrusion that protrudes from the sheet base in a direction toward one of the first plate or the second plate to maintain an interval between the sheet base and the one of the first plate or the second plate. 
Matsuda teaches the concept of a vacuum adiabatic body (100) having a radiation resistance sheet include at least one sheet protrusion (111, 112) that protrudes from the sheet base in a direction toward one of the first plate (101) or the second plate (102) to maintain an interval between the sheet base and the one of the first plate or the second plate (paragraph 36 of the machine translation) that provides an alternative arrangement for the heat resistance unit that provides a low heat conduction support for the first and second plates to maintain the vacuum space between the plates improving the strength and reducing the weight of the vacuum adiabatic body (paragraph 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the at least one radiation resistance sheet comprises at least one sheet protrusion that protrudes from the sheet base in a direction toward one of the first plate or the second plate to maintain an interval between the sheet base and the one of the first plate or the second plate taught by Matsuda in order to allow the heat resistance unit to both support the first and second plates and reduce conductive heat transfer between the plates while providing adequate strength and reduced weight for the vacuum adiabatic body.
Further, adding the teachings of Matsuda to Jung would arrive at the at least one sheet protrusion (111, 112 of Matsuda) is supported by a support plate (35 of Jung) to reduce heat conduction occurring when the at least one sheet protrusion contacts the one of the first plate or the second plate.
Claims 4, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (WO 2017/023094) in view of Matsuda (JP 2012207682), further in view of Mills (US PG Pub. 2010/0251653).
Regarding claim 4, Jung as modified discloses the vacuum adiabatic body according to claim 2, but does not explicitly teach wherein the at least one through-hole is defined in an end of the at least one sheet protrusion.
Mills teaches the concept of a vacuum adiabatic body having a heat resistance unit (120) including at least one through-hole (316, Fig. 3) is defined in an end of the at least one sheet protrusion (protrusion portions of 120 shown in Fig. 11) that achieves a high performance integrated thermal insulation having layers of thermal radiation shields that provides a strong, thin, lightweight insulation while also facilitating fabrication and handling of the insulation (paragraph 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the at least one through-hole is defined in an end of the at least one sheet protrusion taught by Mills in order to create a strong, lightweight insulating structure having reduced labor costs to manufacture the device.
Regarding claim 6, Jung as modified discloses the vacuum adiabatic body according to claim 1, but does not explicitly teach wherein the heat resistance unit comprises at least two self-standing type radiation resistance sheets laminated together.
Matsuda as discussed above teaches a self-standing type radiation resistance sheet (110, 111, 112) that provides an alternative arrangement for the heat resistance unit that provides a low heat conduction support for the first and second plates to maintain the vacuum space between the plates improving the strength and reducing the weight of the vacuum adiabatic body (paragraph 36).
Mills further teaches the heat resistance unit comprises at least two self-standing type radiation resistance sheets (120) laminated together that achieves a high performance integrated thermal insulation having layers of thermal radiation shields that provides a strong, thin, lightweight insulation while also facilitating fabrication and handling of the insulation (paragraph 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the heat resistance unit comprises at least two self-standing type radiation resistance sheets laminated together in order to improve the insulation performance of the vacuum adiabatic body.
Regarding claim 7, Jung as modified discloses the vacuum adiabatic body according to claim 6, and Mills further teaches in at least one of the at least two laminated self-standing type radiation resistance sheets (120), the at least one sheet protrusion comprises a plurality of sheet protrusions provided on each of first and second surfaces of the sheet base, respectively (120 having protrusions on first and second surfaces of sheet base 120 laminated to base plate 108).
Regarding claim 8, Jung as modified discloses the vacuum adiabatic body according to claim 1, wherein the heat resistance unit comprises a self-standing type radiation resistance sheet (135), and wherein the support comprises: at least one bar (31, 131) that maintains an interval between the first plate and the second plate in the third space.
Jung does not explicitly teach at least one boss inserted onto the at least one bar to support a surface of the self-standing type radiation resistance sheet.
Mills teaches the concept of a vacuum adiabatic body having a heat resistance unit comprises a self-standing type radiation resistance sheet (120), and wherein the support comprises: at least one bar (inserted bar attached to tabs 304 of post element 112, Fig. 3) that maintains an interval between the first plate (132) and the second plate (108) in the third space; and at least one boss (308) inserted onto the at least one bar (inserted bar attached to tabs 304 of post element 112) to support a surface of the self-standing type radiation resistance sheet (120) that achieves a high performance integrated thermal insulation having layers of thermal radiation shields that provides a strong, thin, lightweight insulation while also facilitating fabrication and handling of the insulation (paragraph 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the heat resistance unit comprises a self-standing type radiation resistance sheet, and wherein the support comprises: at least one bar that maintains an interval between the first plate and the second plate in the third space, and at least one boss inserted onto the at least one bar to support a surface of the self-standing type radiation resistance sheet taught by Mills in order to create a strong, lightweight insulating structure having reduced labor costs to manufacture the device.
Regarding claim 9, Jung as modified discloses the vacuum adiabatic body according to claim 8, and Jung further teaches a support plate (135, 136) that contacts the one of the first plate (110) or the second plate (120) and Mills further teaches wherein the at least one boss (308) is provided as one body.
Regarding claim 10, Jung as modified discloses the vacuum adiabatic body according to claim 8, and Jung further teaches the support plate (135, 136) and adding the teaching of Mills would further include the at least one boss (308 of Mills) directly contacts the support plate (135, 136 of Jung) and the sheet base (32 of Jung).
Regarding claim 11, Jung as modified discloses the vacuum adiabatic body according to claim 8, and Mills further teaches wherein the at least one boss (308) comprises a plurality of bosses (plurality of bosses; Fig. 3), and wherein an interval maintenance member (312) connects the plurality of bosses to each other to form one body (paragraph 30).
Regarding claim 12, Jung as modified discloses the vacuum adiabatic body according to claim 11, and Mills further teaches wherein an insertion guide (118) having an inclined inlet (304) is provided to mount the interval maintenance member (paragraph 30).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (WO 2017/023094) in view of Matsuda (JP 2012207682), further in view of Park (US Pat. 8,765,247).
Regarding claim 13, Jung as modified discloses the vacuum adiabatic body according to claim 1, but does not explicitly teach wherein the at least one sheet protrusion has a hemispherical shape.
Park teaches the concept of a vacuum adiabatic body including at least one sheet protrusion having a hemispherical shape (Fig. 16b) as a known type of spacer shape supporting the outer plate against atmospheric pressure and minimizing conductive thermal transfer (Abstract and column 10, lines 40-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the at least one sheet protrusion has a hemispherical shape taught by Park in order substitute known spacer designs leading to expected results of supporting the outer plate against atmospheric pressure and minimizing conductive thermal transfer.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (WO 2017/023094) in view of Matsuda (JP 2012207682), further in view of Yoon et al. (US PG Pub. 2012/0128920).
Regarding claim 15, Jung as modified discloses the vacuum adiabatic body according to claim 1, wherein the support comprises: a base support (35) provided to cross the third space but does not explicitly teach a pair of bars that extends in both directions from the base support, respectively.
Yoon teaches the concept of a vacuum adiabatic body including a base support (170) provided to cross the third space but does not explicitly teach a pair of bars (190) that extends in both directions from the base support, respectively (Fig. 1, 3) that provides an alternative arrangement of the support providing a longer heat transmission path resulting in an increase in heat resistance (paragraphs 49-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the base support provided to cross the third space and a pair of bars that extends in both directions from the base support, respectively taught by Yoon in order to provide support while minimizing heat transfer through the vacuum adiabatic body.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (WO 2017/023094) in view of Matsuda (JP 2012207682) and Yoon et al. (US PG Pub. 2012/0128920) further in view of Mills (US PG Pub. 2010/0251653).
Regarding claim 16, Jung as modified discloses the vacuum adiabatic body according to claim 15, wherein the sheet base (32) is directly fixed to the pair of bars (31).
Jung does not explicitly teach the at least one sheet protrusion directly fixed to the pair of bars.
Mills teaches the concept of a vacuum adiabatic body including at least one sheet protrusion (protrusion of 120 from base 108) directly fixed to the pair of bars (112) that achieves a high performance integrated thermal insulation having layers of thermal radiation shields that provides a strong, thin, lightweight insulation while also facilitating fabrication and handling of the insulation (paragraph 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the at least one sheet protrusion directly fixed to the pair of bars taught by Mills in order to create a strong, lightweight insulating structure having reduced labor costs to manufacture the device.
Regarding claim 17, Jung as modified discloses the vacuum adiabatic body according to claim 16, and Mills further teaches wherein flaps (306, Fig. 3) that hold the pair of bars (112) are provided at an edge of a through-hole (316) formed in the base sheet (120).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763